Citation Nr: 0931074	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  03-15 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
Type II, to include as due to in-service herbicide exposure 
(including Agent Orange).

2. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to July 
1967.  He also has periods of active and inactive duty for 
training in the reserves between 1972 and 1993.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2003, the Veteran testified at a hearing before a 
Decision Review Officer (DRO).  In May 2004, the Veteran 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  Transcripts of both hearings are 
associated with the claims folder.

On appeal in September 2004, the Board remanded the case for 
additional development, to include requesting service 
treatment records from the National Personnel Records Center 
(NPRC); asking the Veteran for the lay statement he 
referenced during the May 2004 hearing; and scheduling an 
audiological examination.  The purposes of this remand have 
been met.

The claims file appears to raise an informal claim of 
entitlement to service connection for tinnitus.  This issue 
is not developed for appellate consideration and is referred 
to the RO for appropriate action.   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), which reversed a 
decision of the Board of Veterans' Appeals denying service 
connection for disabilities claimed as a result of exposure 
to herbicides.  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), the Federal Circuit reversed the Court, holding that 
the Court had erred in rejecting VA's interpretation of § 
3.307(a)(6)(iii) as requiring a service member's presence at 
some point on the landmass or inland  waters of Vietnam in 
order to benefit from the regulation's presumption.  The 
appellant in Haas filed a petition for a writ of certiorari 
to the Supreme Court, which was denied on January 21, 2009.  
Haas v. Peake, 129 S.Ct. 1002 (Jan. 21, 2009).  

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the September 2004 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding 
that the Veteran's had any active duty on the landmass or 
inland waters of Vietnam; there is no medical evidence of 
diabetes mellitus during service or many years thereafter, 
nor is there competent evidence of a nexus between currently 
diagnosed diabetes mellitus and any incident of or finding 
recorded during service.  

2. There is medical evidence to show that the Veteran has a 
current bilateral hearing loss disability as defined by the 
applicable VA regulation; the active duty service treatment 
records are unavailable through no fault of the Veteran; the 
Veteran has a history of exposure to excessive noise while on 
active duty; the only competent opinion that addresses the 
question of whether the Veteran's bilateral hearing loss was 
incurred during active service supports the contended causal 
relationship.   






CONCLUSIONS OF LAW

1. Service connection for claimed diabetes mellitus, Type II, 
is not warranted.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 
1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2. Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.385 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38  
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for left ear 
hearing loss.  Therefore, no further development is needed 
with respect to this aspect of the appeal.

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2004, March 2005, and April 2006 letters sent to the Veteran 
by the AMC/RO adequately apprised him of the information and 
evidence needed to substantiate the claims.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The October 2004, March 2005, and April 2006 letters from the 
AMC/RO satisfy these mandates.  They clearly disclosed VA's 
duty to obtain certain evidence for the Veteran, such as 
medical records and records held by any Federal agency, 
provided the Veteran gave consent and supplied enough 
information to enable their attainment.  This correspondence 
made clear that although VA could assist the Veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  The letters 
additionally apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claims.  The letters also informed the Veteran about the 
type of evidence needed to support a service connection 
claim, to include due to exposure to herbicides such as Agent 
Orange.  The Board thus finds that the Veteran received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19  Vet. App. at 403; 
see also Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the 
April 2006 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide Dingess notice to the Veteran prior to the 
October 2002 RO decision.  However, timely Dingess notice 
would not have operated to alter the outcome because evidence 
establishing service connection for diabetes mellitus and 
right ear hearing loss is lacking.  The Veteran thus was not 
prejudiced by any defect in timing, as "the purpose behind 
the notice has been satisfied . . . that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim. . . ."  Mayfield, 19 Vet. 
App. at 128.  The Veteran has not demonstrated or even pled 
prejudicial error.  He has been represented by an accredited 
service organization throughout this appeal.  Under such 
circumstances, any error with respect to the timing of the 
notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.   VA informed the Veteran of its 
duty to assist in obtaining records and supportive evidence.  
The evidence of record includes reserve treatment records, 
private treatment records, and VA treatment records.  The 
Board notes that the RO contacted the National Personnel 
Records Center (NPRC) regarding service treatment records for 
the Veteran's active duty service in April 2002, October 
2004, March 2005, and July 2005.  The NPRC responded that 
there were no such records.  The Veteran was provided notice 
regarding the unavailability of these records in an October 
2008 letter.  The instant Board decision grants service 
connection for bilateral hearing loss.  With respect to the 
only other claim on appeal, the Veteran received an April 
2008 VA diabetes examination, which was thorough in nature 
and adequate for the purposes of deciding this claim.  The 
Veteran exercised his right to a hearing and provided sworn 
testimony in March 2003 and May 2004.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 






II. Law and Regulations

a. Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008). Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002). ACDUTRA includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1) (2008).  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Presumptive periods, 
under 38 C.F.R. §§ 3.307 and 3.309, do not apply to ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 
Diabetes Mellitus

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, to 
include diabetes mellitus, if the disability becomes manifest 
to a compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for a number of diseases, to include 
Type II diabetes mellitus.  38 C.F.R. § 3.309(e). (Emphasis 
added.)

Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis
 
a. Factual Background

The Veteran's personnel records reflect that he had active 
military service in the Navy from June 1963 to July 1967.  
His MOS was aviation storekeeper.  The Veteran claims that 
while serving aboard the USS Ticonderoga and the USS Hancock, 
he was sent to Da Nang and Cam Rahn Bay for the purposes of 
repairing aircraft and performing ordnance-related duties.  
The JSRRC has confirmed that the Veteran received the Vietnam 
Service Medal with fighter squadron 51 aboard the USS 
Ticonderoga.  Personnel records indicate that the Veteran 
served onboard the USS Ticonderoga from November 1965 to May 
1966, and that he received hazardous duty pay for the months 
of November and December.  The JSRRC researched ship deck 
logs for that two-month time period and found that they did 
not document that ordnance personnel were dispatched to the 
Danang Airbase or Cam Rahn Bay.  

The Veteran has not contended that he served in the Republic 
of Vietnam.

Reserve Service Treatment Records

Review of the reserve treatment records reveals no evidence 
of diagnosis or treatment for diabetes mellitus.  The Veteran 
was found to have a normal endocrine system upon his February 
1972 reserve enlistment examination, as well as all 
subsequent examinations.  

The February 1972 reserve enlistment examination included an 
audiogram.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
--
30
LEFT
10
15
25
--
40

The June 1979 reserve enlistment examination also included an 
audiogram.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
35
LEFT
25
25
30
40
45



A July 1988 audiogram contains the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
--
20
35
35
LEFT
10
        
20
30
40
55

The examiner diagnosed bilateral high frequency hearing loss, 
mild, stable, which was noted as "NCD" (not considered 
disabling).

A February 1989 audiogram contains the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
35
40
LEFT
10
25
35
40
40

The examiner diagnosed high frequency hearing loss, within 
normal limits, no progression, which was noted as NCD.

A June 1989 audiogram contains the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
35
35
LEFT
25
15
35
40
50

A May 1993 audiogram contains the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
50
50
LEFT
10
20
30
40
55
The examiner noted that the Veteran was "routinely exposed 
to hazardous noise."  The Veteran received a hearing loss 
profile of H2.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service). 

The June 1993 reserve quad/biannual enlistment examination 
included an audiogram.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
50
50
LEFT
10
20
30
40
55

September 2001 VA audiological examination

The Veteran complained of hearing loss since 1969 after 
serving two tours "on the flight deck."  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
50
40
LEFT
25
30
40
45
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.  
The diagnosis was bilateral sensorineural hearing loss  
audiologist wrote that "[t]he type of hearing loss and 
audiogram configuration, plus his history of noise exposure 
on the flight deck would suggest a possible service 
connection for loss of hearing."  However, he noted that the 
claims file was unavailable and determined that he could not 
render an opinion as to etiology without resorting to 
speculation.  


October 2006 VA Audiological Examination 

The Veteran related that he was diagnosed with a hearing loss 
in 1966.  He reported combat noise exposure in Vietnam from 
1965 to 1967.  After service he did administrative work with 
no noise exposure.  Pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
65
50
LEFT
35
45
55
65
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.  
The diagnosis was a mild to moderately severe bilateral 
sensorineural hearing loss, worse in the left ear.  The 
audiologist reviewed the claims file and noted that a 
February 1972 audiogram conducted "reasonably soon after 
discharge" indicated a mild bilateral high frequency 
sensorineural hearing loss.  The audiologist also noted that 
1979 and the 1993 audiograms revealed that the Veteran's 
hearing loss had worsened over time.  She determined that 
"it is at least as likely as not that [the Veteran's] 
bilateral hearing loss and tinnitus originated in service 
from military noise exposure."  She further opined that 
"[t]he later decrease in his hearing is most likely not due 
to service connected causes."

April 2008 VA Diabetes Mellitus Examination

The Veteran reported that he was first diagnosed with 
diabetes in 1998.  He stated that he served a 9-month and an 
11-month tour in Vietnam, and that he was exposed to Agent 
Orange while serving in the rivers and waters of Vietnam.  
The Veteran indicated that his diabetes was controlled with 
medication and diet.  His fasting blood sugar was 163.  
Hemoglobin Alc was 6.8 percent.  A urinalysis was essentially 
within normal limits.  The diagnosis was diabetes mellitus, 
type II, secondary to Agent Orange exposure, mild to moderate 
in severity.  The examiner opined that it "is at least as 
likely as not that the diabetes mellitus is service 
connected."  

VA Treatment Records
  
Post-service records indicate that the Veteran has been 
diagnosed as having diabetes.  A November 2001 VA treatment 
record documents that the Veteran was diagnosed as having 
diabetes mellitus, type II.  There is no evidence of an 
earlier diagnosis.  A December 2008 treatment record 
indicates that there was no history of diabetes on file.  

Veteran's Statements

In a November 2002 correspondence, the Veteran stated that 
his hearing loss began while he was onboard the USS 
Ticonderoga and USS Hancock.  He claimed that "not one 
single day passed without exposure to loud and hazardous 
noises" and that "[s]ome days for twenty continuous hours, 
I had to endure aircraft crashes, small bombs exploding on 
board, fuel tanks from crashed aircraft exploding and 
catching on fire, the loud exhaust from the continuous [] 
landing of helicopters, jet aircraft and on board cannons 
firing occasionally."  He further stated that when not on 
the flight deck, he was below deck repairing engines and 
"expose[d] to the loud noise of the engines and motors."  
He indicated that at the time he thought the hearing loss was 
a temporary condition.

During the May 2003 DRO and May 2004 video conference 
hearings, the Veteran stated that he served aboard the USS 
Ticonderoga as navigation ordnance man.  He testified that he 
sat "on the hot spot" underneath the jets and pulled the 
pins off the bombs before the planes took off.  He would 
disable the ordnance after the planes landed.  The Veteran 
further stated that he wore earmuffs while performing his 
duties on the flight decks.  He testified that his hearing 
has gradually worsened since service.  He stated that after 
service he worked as a deputy sheriff for 14 years.  The 
Veteran also claimed that while serving onboard the USS 
Ticonderoga and USS Hancock, he made trips in-country for 
cannibalization and repair of aircraft.  He testified that he 
made approximately 20 trips to Vietnam during two six-month 
deployments, and that each trip lasted 4-5 days.

The Veteran subsequently submitted undated photographs and 
personnel records.

b. Discussion
 
As outlined above, service treatment records that would 
illuminate whether the Veteran incurred hearing loss during 
his active service are unavailable.  In such a case, the 
Board comments that it has a "heightened" duty "to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005), quoting O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 
51 (1996) (explaining that precedent does "not establish a 
heightened 'benefit of the doubt,' only a heightened duty of 
the Board to consider applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed").  This does not mean, however, 
that it must engage in any "burden-shifting" analysis with 
respect to the claims.  Cromer v. Nicholson, 455 F.3d 1346, 
1345-46 (Fed. Cir. 2006) (holding no adverse presumption 
attaches to service connection claim against the government 
when veteran's SMRs are destroyed in a fire).  Accordingly, 
the Board will look to other evidence apart from the service 
treatment records to render its decision.

Diabetes

The claims file contains evidence that the Veteran has been 
diagnosed as having diabetes mellitus.  The Veteran's main 
contention on appeal is that he has diabetes mellitus due to 
exposure to Agent Orange during trips to Cam Rahn Bay and Da 
Nang for ordnance and maintenance duties and while handling 
supplies that was airlifted to the ships from Vietnam.  As 
noted in the Introduction, the Federal Circuit recently found 
that the Court had erred in rejecting VA's interpretation of 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in  
order to benefit from the regulation's presumption.  See Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

After review of the record, the Board finds that VA law and 
regulations providing that veterans who had service in the 
Republic of Vietnam are presumed to have been exposure to 
herbicide agents, such as Agent Orange, are not applicable to 
this appeal.  See 38 C.F.R. §§ 3.307, 3.309.  The record 
indicates that the veteran had active service with the U.S. 
Navy from June 1963 to July 1967 and while he had active duty 
in the territorial waters off the coast of Vietnam, there is 
no service or other credible evidence to confirm that he had 
active duty on the landmass or inland waters of Vietnam.  
Although the Veteran has contended that he traveled to Da 
Nang and Can Rahn Bay to perform aviation ordnance duties 
while serving onboard the USS Ticonderoga and USS Hancock, 
the personnel records do not indicate such duty and there is 
no indication that further development would lead to such 
evidence.  The board also notes that the Veteran contends to 
have served onboard the USS Hancock as well, but personnel 
records obtained by the RO do not support this assertion.  
The Veteran has submitted personnel records purportedly 
showing orders for service onboard the USS Hancock.  However, 
there is no indication that these orders belong to the 
Veteran and research by the JSRRC confirms only that the 
Veteran served onboard the USS Ticonderoga.  The Veteran has 
submitted an affidavit from a fellow serviceperson to support 
his claim that he traveled to Vietnam on several occasions 
while onboard both ships.  However, as the RO correctly 
pointed out, the service dates for that individual do not 
coincide with the Veteran's dates of service.  The Board 
finds that as the personnel records and other records of file 
are devoid of evidence that the Veteran traveled to the 
landmass or inland waters of Vietnam.  Thus, the 
preponderance of the evidence is against the requisite 
service.  Therefore, the Veteran is not presumed to have been 
exposed to an herbicide agent, to include Agent Orange, 
during service.  38 C.F.R. § 3.307(a)(6)(iii); Haas, supra. 

There is no medical evidence of diabetes mellitus during 
service or many years thereafter, nor is there competent 
evidence of a nexus between currently diagnosed diabetes 
mellitus and any incident of or finding recorded during 
service.  Accordingly, service connection for diabetes under 
the direct incurrence and one years presumptive provisions of 
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 
3.309 is not warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

The Board determines that the evidence supports the Veteran's 
claim for service connection for bilateral hearing loss.  The 
Veteran was exposed to the noise of jet engines on flight 
decks while on active duty.  Service personnel records show 
that he was stationed aboard an aircraft carrier for six 
months, which undoubtedly resulted in prolonged exposure to 
excessive noise.  He has offered sworn testimony that he 
first noticed hearing loss during service.  While as a 
layperson the Veteran is not competent to provide a medical 
opinion as to the diagnosis of a hearing loss disability as 
defined by 38 C.F.R. § 3.385, his statement as to the 
presence of some degree of hearing loss is competent 
evidence.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He also alleges that his hearing loss has steadily progressed 
in severity since service, which supports a finding of 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b). 
There is also medical evidence dated in recent years 
confirming that the Veteran has a bilateral hearing loss 
disability.  38 C.F.R. § 3.385.  The question remains whether 
there is competent evidence of a nexus between his current 
hearing loss and service, to include his exposure to acoustic 
trauma.  

The September 2001 VA audiologist who examined the Veteran 
noted a history of exposure to excessive noise during service 
and indicated that she was unable to conclude that the in-
service noise exposure did or did not cause his hearing loss 
since she did not have the claims file available for review.  
In contrast, the October 2006 VA examiner reviewed the claims 
file and opined that the hearing loss noted shortly after 
discharge from active duty status was the result of in-
service noise exposure.  While that clinician added that the 
Veteran's later hearing loss was not due to service, it is 
clear from this competent opinion that his bilateral hearing 
loss began during service.  There is no competent opinion to 
the contrary. 

In view of the foregoing, the Board finds that the Veteran's 
bilateral hearing loss disability is linked to in-service 
exposure to excessive noise without ear protection.  Thus, 
service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1131, 3.385; 38 C.F.R. § 3.303.


ORDER

Service connection for diabetes mellitus, Type II, claimed as 
due to Agent Orange exposure, is denied.

Service connection for bilateral hearing loss is granted.



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


